DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 10/12/2020, claim 30 is cancelled; claims 23-29, 31-32, and 44 are pending, 
Claims 23-26 and 44 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 23 recites: “ a liquefaction system configured to heat the build material to a working temperature range above the first melting point” in lines 5-6 being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “a liquefaction system” that is coupled with functional language “configured to heat the build material to a working temperature range” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the Specification, paragraph 0032 recites: “The liquefaction system 106 may also or instead include any other heating systems suitable for applying heat to the build material 102 to a suitable temperature for extrusion. This may, for example include techniques for locally or globally augmenting heating using, e.g., chemical heating, combustion, ultrasound heating, laser heating, electron beam heating or other optical or mechanical heating techniques and so forth.” Therefore, any liquefaction system including heating systems are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-29, 31-32, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the term “particles of a high-temperature inert second phase” in line 4 is indefinite. The term “high” a relative term and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “high” was used to modify the word “temperature inert second phase” in which it makes the phase “high-temperature inert second phase” is indefinite since it is unclear what degree and how much would be consider “high-temperature inert second phase”. Claim 44 recites the same term ““particles of a high-temperature inert second phase” and it is rejected by the same reason above.
Claims 28-30 recite the term “the inert particles”.  There is insufficient antecedent basis for this limitation in the claim(s). It is unclear whether the term refers to “particles of a high-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behi (US 20020006988 A1, previously cited)
Regarding claim 44, Behi discloses a feedstock of a build material for additive manufacturing (a composite molding compound comprising a combination of metal and ceramic powders, see abstract), comprising: a metallic base (metal powder, see abstract. See mixing metal powder and agar in fig.1) that within a working temperature range (up to 93.degree. C, see para.0027) is one of a liquid and in a multi-phase state (para.0027 recites: “The temperature was raised to 93.degree. C. … 3780 g of 316L stainless steel powder was added to the melt and mixed for about 30 minutes.”); and 
particles of a high-temperature inert second phase (ceramic powder in fig.1, such as Al.sub.2O.sub.3, see para.0027) comprising between and inclusive of five percent and forty percent by volume of the build material (Para.0019 recites: “Ceramic powder is added to the mixture… the most preferred range is from about 15 to 40 vol %”. In addition, para.0027 recites: “the composite molding compound consisted of 10 wt % (18.3 vol %) aluminum oxide (Al.sub.2O.sub.3)”) that are within the working temperature range  (working temperature range of the compounding) are inert (para.0027 recites: 3780 g of 316L stainless steel powder was added to the melt and mixed for about 30 minutes. At this stage 560 g of Al2O3 slip (containing 420 g of Al2O3 powder; preparation as in Example 1) was added to the sigma blender and mixed for an additional approximately 40 minutes”. At the time the stainless steel powder is in liquid or multi-phase state (already mixed for 30 mins), the Al2O3 is added; therefore, Al2O3 at this stage is very slow to move or act, and it needs additional 40 minutes in mixing).  
However, Behi does not explicitly disclose wherein the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic base within the working temperature range.  
Nevertheless, Behi discloses the build material comprising the same materials, which are the metallic base (metal powder, see abstract) and particles of a high-temperature inert second phase (ceramic powder in fig.1, such as Al.sub.2O.sub.3, see para.0027) with the current application. In addition, Behi further discloses the volume of the high-temperature inert second phase (ceramic powder) can be modified. (para.0019 recites: “Ceramic powder is added to the mixture in the form of oxides, carbides, nitrides, borides and suicides, or combinations of two or more of these, ranging from about 0.1 to greater than 99 vol %. A preferred range is from about 15 to 75 vol %, and the most preferred range is from about 15 to 40 vol %. See examples 1,2, and 3, in para.0025-0027)
Notes: regarding the limitation “the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic base within the working temperature range”, in the para. [0018] the specification of the current application recites: “There may be a sufficient volume of the high temperature inert second phase added to the composite to increase a viscosity of the composite (while in the working temperature range) by at least an order of magnitude or by at least two orders of magnitude relative to the unmodified metallic base”. In order to obtain the claimed result “the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic base within the working temperature range”, the specification of the current application states that there is sufficient volume of the high temperature inert second phase added to the composite to increase a viscosity of the composite, 
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the materials in Behi to include that the viscosity of the build material is greater than the viscosity of the metallic base within the working temperature, so that the build material will exit the nozzle at the desired consistency.
Regarding the number “at least an order of magnitude” use to satisfy the viscosity of the build material, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the volume of the metals and/or ceramic powders in the build material in the Behi to include viscosity of the build material is at least an order of magnitude greater than a viscosity of the metallic material within the working temperature range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 23-26, and 28-29, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pascall (US2017/0203359, previously cited) in view of Behi (US 20020006988 A1, previously cited)
Regarding claim 23, Pascall discloses
 A printer for forming a three-dimensional object (additive manufacturing system, abstract), comprising: 
(nozzle 112, see fig.1) configured to receive a build material (high temperature material or build materials, see claim 1 and par 0075) from a carrier (additive manufacturing print head or print head 102, see claim 1 and fig.1); 
wherein the build material (high temperature material or build material, see claims 19,24, para.0074-0078) includes a metallic base (“pure metal” such as metal chunks or eutectic alloys, see claims 14, 24, abstract and para.0078) having a first melting point (melting temperature(s) to heat build materials (including pure metal) to fluid states in par.0075-0079); 
a liquefaction system (The heating elements 206-216 in fig 2A adjust the heat flux into the system and thus the degree of solids present in the material, par.0039) configured to heat the build material (para.0072 recites: “the heating elements 206 adjust the rheological parameters of the build material so the build material will exit the nozzle at the desired consistency”) to a working temperature range (working temperature range wherein the heating element maintains the build material flowing to the nozzle at the desired temperature and controls the heat flux into or out of the flowing material, par.0060) above the first melting point (melting of the build material including pure metal, see para.0079); 
a processor (computer controller 124, fig.1 controls the movement of the print head 108 and heating elements,  par.0038 and 0039) configured to cause a robotic system (print head 108, fig.1) to position the nozzle (nozzle 112, see fig.1)  relative to a build plate (substrate 118, fig.1) and selectively deposit (see fig.1),  from the nozzle (nozzle 112, see fig.1), the build material (build material or see material stream 114 in fig.1) heated to the working temperature range (working temperature range wherein the heating element maintains the build material flowing to the nozzle at the desired temperature and controls the heat flux into or out of the flowing material, par.0060) in a pattern (see fig.1) according to a three-dimensional model (instruction information regarding the product to be created by the system 100 is fed to the computer controller 124 , see par.0038);  
Pascall does not explicitly disclose particles of a high-temperature inert second phase; 
wherein high-temperature inert second phase is inert within the working temperature range; and 
wherein the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic base within the working temperature range.  
However, Behi discloses a composite molding compound comprising a combination of metal and ceramic powders or forming various complex-shaped parts at relatively low temperatures and pressures in conventional injection molding equipment, comprising: 
a build material (compounding ceramics and metal, see fig.1) includes a metallic base (metal powder, see fig.1) having a first melting point (melting temperature of the mixing metal powder, see fig.1 and para.0025-0027) and particles of a high-temperature inert second phase (ceramic powder, such as Al.sub.2O.sub.3, see para.0027 and fig.1).
wherein high-temperature inert second phase is inert within the working temperature range (working temperature range of the compound shown in examples 1-3, para.0025-0027. Para.0027 recites: 3780 g of 316L stainless steel powder was added to the melt and mixed for about 30 minutes. At this stage 560 g of Al2O3 slip (containing 420 g of Al2O3 powder; preparation as in Example 1) was added to the sigma blender and mixed for an additional approximately 40 minutes”. At the time the stainless steel powder is in liquid (already melted mixed for 30 mins), the Al2O3 is added; therefore, Al2O3 at this stage is very slow to move or act, and it need additional 40 minutes in mixing).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the build material(s) of Pascall to include ceramic powder as taught by Behi in Pascall’s build material, such that the ceramic powder to provide uniform distribution of two phases in a material format that facilitates the molding of complex parts at relatively low pressures and temperatures (see abstract of Behi).   
Pascall/ Behi does not explicitly disclose the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic material within the working temperature range.  
Nevertheless, Pascall further discloses the build  material ( high temperature material in said additive manufacturing print head, see claim 7) within the working temperature range  (working temperature range wherein the heating element maintains the build material flowing to the nozzle at the desired temperature and controls the heat flux into or out of the flowing material, par.0060)  has a viscosity can be controlled by the computer/controller (see par.0039, wherein “The individual heating elements are controlled by the computer/controller (124 of FIG. 1). The heating elements 206-216 adjust the heat flux into the system and thus the degree of solids present in the material. …so the build material will exit the nozzle at the desired consistency”) and the build material comprises eutectics has melting point lower than its combinations (see abstract and par.0022). In addition, see figure 3 in Pascall, the product build material is extruded through the nozzle is semi-solid state; thus, it is clear to state that the product build material has a viscosity greater than beginning build material (pure metals in figure 3)/ metallic base.
Furthermore, the modification of Pascall by Behi also discloses the build material includes the same materials with the current application, including the metal equals to the claimed metallic base and the ceramic powders equal to the claimed particles of a high-(see para.0019:  Ceramic powder “ranging from about 0.1 to greater than 99 vol %. A preferred range is from about 15 to 75 vol %, and the most preferred range is from about 15 to 40 vol %”).  Therefore, it is clear to state that the viscosity of the build material (including metals and ceramic powders) is greater than the viscosity of the metallic base (including: metals only) at the same working temperature range.
Notes: regarding the limitation “the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic base within the working temperature range”, in the para. [0018] the specification of the current application recites: “There may be a sufficient volume of the high temperature inert second phase added to the composite to increase a viscosity of the composite (while in the working temperature range) by at least an order of magnitude or by at least two orders of magnitude relative to the unmodified metallic base”. In order to obtain the claimed result “the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic base within the working temperature range”, the specification of the current application states that there is sufficient volume of the high temperature inert second phase added to the composite to increase a viscosity of the composite, but the disclosure does not clearly explain how much the high temperature inert second phase added would considered as “sufficient volume”. For examination purposes, by modifying the volume of the high temperature inert second phase, one of the ordinary skill in the art can achieve the claimed viscosity through routine experimentation.) 
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the combination of Pascall and Behi to include that the viscosity of the build 
Regarding the number “at least an order of magnitude” use to satisfy the viscosity of the build material, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the volume of the metals and/or ceramic powders in the build material in the combination of Pascall and Behi to include viscosity of the build material is at least an order of magnitude greater than a viscosity of the metallic material within the working temperature range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 24, Pascall further discloses the metallic base is a pure metal (“pure metal” such as metal chunks, see claims 14, 24 and para.0078).  
Regarding claim 25, Pascall further discloses the metallic base is an alloy (build material including eutectic alloys, see abstract).  
Regarding claim 26, Pascall further discloses the metallic base is a eutectic alloy (build material including eutectic alloys, see abstract).  
Regarding claim 28, Pascall discloses substantially all the claimed limitations, except
 the inert particles are one of a ceramic and an intermetallic.  
Behi further discloses the inert particles are ceramic (ceramic powders, see para.0001 and fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the ceramic powders as taught by Behi in Pascall in order for forming various complex-shaped parts at relatively low temperatures and pressures (see para.0001 of Behi).
 Regarding claim 29, Pascall discloses substantially all the claimed limitations, except
203) and titanium nitride.  
Behi further discloses the inert particles are aluminum oxide (A1203) (aluminum oxide (Al.sub.2O.sub.3) powder, see para.0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use aluminum oxide as taught by Behi in Pascall in order for providing excellent impact resistance, chemical resistance, and high-temperature properties.
Regarding claim 31, Pascall discloses substantially all the claimed limitations as set forth, except the inert particles comprise between and inclusive of five percent and forty percent by volume of the build material.  
Behi further discloses the inert particles (ceramic powder, including aluminum oxide (Al.sub.2O.sub.3), see para.0027) comprise between and inclusive of five percent and forty percent by volume of the build material (para.0027 recites: “the composite molding compound consisted of 10 wt % (18.3 vol %) aluminum oxide (Al.sub.2O.sub.3)”. Para.0019 recites: “Ceramic powder is added to the mixture… the most preferred range is from about 15 to 40 vol %”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teaching of Behi in the combination of Pascall and Behi, such that the inert particles comprise between and inclusive of five percent and forty percent by volume of the build material. Doing so allows the products formed from these molding compounds may be designed with tailored physical and mechanical properties such as thermal conductivity, thermal expansion coefficient, density, elastic modulus and wear properties (See abstract of Behi).  
Regarding claim 32, Pascall further discloses the build material (high temperature material or build materials, see claim 1 and par 0075) is a filament (semisolid filament of 114 of the pure metal or eutectic alloy, see par.0038).  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pascall in view of Behi as applied to claim 23 above, and further in view of Stephanou (US) 2014/0177188 A1, previously cited) (see evidence in reference Metal Melting Ranges & Points  All Metals & Forge, previously cited) 
Regarding claim 27, Pascall/ Behi discloses substantially all the claimed limitations. 
However, Pascall/ Behi does not explicitly disclose the metallic material first melting point is less than or equal to seven hundred degree Celsius.
Stephanou discloses an apparatus for three dimensional printing, comprising: a metallic material (aluminum, see par.0226) (have the first melting point is less than or equal to seven hundred degree Celsius (melting point of aluminum is 660 degree Celsius, see evidence in the reference Metal Melting Ranges & Points _ All Metals & Forge)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the build material in Pascall/Behi to include aluminum as the metallic material which has the first melting point is less than or equal to seven hundred degree Celsius as taught by Stephanou so that the working material can be solidified easily and quickly. 
Response to Arguments
Claim Objections: the amendments filed on 10/12/2020 have overcome the objections to the claims.

Claim Rejections - 35 USC § 102 and 103:
Based on the new amendments to claim 23, Applicant's arguments filed in the Remarks have been fully considered but they are not persuasive:
Applicant’s arguments: “Independent claims 23 and 44 have been amended to recite that "the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic base within the working temperature range." The Office Action states that the combination of Pascall and Behi discloses this limitation because they disclose controlling viscosity. However, the material of Pascall is either a pure metal or eutectic metal, either of which will melt nearly uniformally at the same temperature to an entirely liquid state. The problem with such systems is the rheology of the liquid metal is similar to water in that is very difficult to accurately predict the flow pattern that will result from deposited material.” 
The examiner’s response: the applicant’s arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). 

First of all, the limitation requires “the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic base within the working temperature range”. However, after reviewing the current application, it is noted that the specification of the current application does not clearly disclose how to control the viscosity as well as how to obtain the claimed result “the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic base within the working temperature range”. In the para. [0018] sufficient volume of the high temperature inert second phase added to the composite to increase a viscosity of the composite (while in the working temperature range) by at least an order of magnitude or by at least two orders of magnitude relative to the unmodified metallic base”. Based on the spec, it is understood that an amount of the high temperature inert second phase added to obtain the viscosity of the build material, but it is unclear how much this amount of the high temperature inert second phase would consider “sufficient volume” as cited in the specification. In the Examiner’s position, after reviewing the specification of the current application, the claimed limitation “the build material within the working temperature range has a viscosity at least an order of magnitude greater than a viscosity of the metallic base within the working temperature range” could be obtained by modifying the volume of the high temperature inert second phase.
Similarly, the combination of Pascall and Behi discloses the build material includes the same materials with the current application, wherein pure metal in Pascal/ metal powder in Behi equals to the claimed metallic base and the ceramic powder in Behi equivalent to the claimed particles of a high-temperature inert second phase. 
There is no any disclosures/ evidences in Pascall or Behi to show that “The problem with such systems is the rheology of the liquid metal is similar to water in that is very difficult to accurately predict the flow pattern that will result from deposited material” as cited in the Remarks. In contrast to the arguments, in Pascall, the controller can control heating elements “to adjust the heat flux into the system and thus the degree of solids present in the material. …so the build material will exit the nozzle at the desired consistency” (see para.0039 of Pascall); therefore, the controller in Pascall can control the viscosity of the build material exit from the nozzle. In addition, Behi further discloses that volume of the ceramic powder (equals to the 
For above reasons, the rejections to claim 23 is respectfully sustained by the Examiner.
Based on the new amendments to claim 44, Applicant’s arguments, see Remarks, filed on 102 rejections, with respect to claim 44 have been fully considered and are persuasive.  Therefore, the 102 rejections have been withdrawn.  However, upon further consideration, a new ground(s) of 103 rejections is made in view of Behi to the independent claim 44.
Behi discloses the build material comprising the same materials, which is the metallic base (metal powder, see abstract) and particles of a high-temperature inert second phase (ceramic powder in fig.1, such as Al.sub.2O.sub.3, see para.0027) with the current application. In addition, Behi further discloses the volume of the high-temperature inert second phase (ceramic powder) can be modified. (para.0019 recites: “Ceramic powder is added to the mixture in the form of oxides, carbides, nitrides, borides and suicides, or combinations of two or more of these, ranging from about 0.1 to greater than 99 vol %. A preferred range is from about 15 to 75 vol %, and the most preferred range is from about 15 to 40 vol %. See examples 1,2, and 3, in para.0025-0027). Therefore, one of the ordinary skill in the art would modify the volume of the 
For above reasons, the rejections to claim 44 is respectfully sustained by the Examiner.
Claims 23-29 and 31-32 are rejected by the virtue of their dependency from claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140291886 A1 discloses three dimensional printers, comprising: metals and ceramics (See para.0180-0181) in the build material. The system then heats the materials to a desired viscosity of the polymer resin and applies varying pressures and/or forces in alternating directions to the comingled towpreg to help facilitate fully impregnating the fibers of the towpreg with the polymer or resin (see para.0134).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761